 In the Matter Of WESTINGHOUSE ELECTRIC & MANUFACTURING COM-PANYandMIDDLE ATLANTIC DISTRICT SALARIED EMPLOYEES Assoc.,AFFILIATED WITH FEDERATION OF WESTINGHOUSE INDEPENDENT UNIONSCase No. R-5789.-Decided September 6, 1943Mr. Robert D. Blasier,of Pittsburgh, Pa., for the Company.Messrs. Charles Y. Bellerjeau,ofHaddon Heights, N. J., H. J.Schaefer, Jr.,of Merion, Pa., andKarl M. Busier,of Glenside, Pa.,for the Union.Miss Olive N. Barton,of counsel to the Board. -DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Middle Atlantic District Salaried Em-ployeesAssoc., affiliated with Federation ofWestinghouse Inde-pendent Unions, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Westinghouse Electric & Manufacturing Company, Phila-delphia, Pennsylvania, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebeforeGeoffrey J. Cunniff, Trial Examiner. Said hearing washeld at Philadelphia, Pennsylvania, on August 3,1943.The Companyand the Union appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and,to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case,' the Board makes the following :'Subsequentto thehearingthe Companyrequestedthat certain typographicalerrors inthe official transcript of the recordbe corrected.The Unionagreed to most of thesecorrections.The record is herebyordered corrected in those respectsin whichthe partiesare agreed.-52 N. L. R. B., No. 72.460 WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY 461FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWestinghouse Electric & Manufacturing Company and its consoli-dated subsidiaries, is a Pennsylvania corporation, engaged in the man-ufacture, distribution, and sale of electrical products of various kinds,ordnance material and various items used by the armed forces.We arehere concerned with the employees of the Middle Atlantic District MainOffice of the Company at 3001 Walnut Street, Philadephia, Pennsyl-vania.The Company has 24 major manufacturing plants located invarious States and its raw materials are transported in interstate com-merce.During 1942, it sold finished products valued at over $487,-000,000 throughout the United States and foreign countries.Over 90percent of the Company's business is war work.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.U. THE ORGANIZATION INVOLVEDMiddle Atlantic District Salaried Employees Assoc., affiliated with -Federation of Westinghouse Independent Unions, is a labor organi-zation admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 5, 1943, the Union requested that the Company enter intocollective bargaining relations with it on behalf of certain employees.On May 17, 1943, the Company refused to grant such recognitionpending Board certification of the Union as the proper bargainingagency.A statement of the Regional Director, introduced into evidence, in-dicates that the Union represents a substantial number of employeesin the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2 The Regional Director stated that the Union submitted 144 authorization cards, ofwhich 137 bore apparently genuine original signatures,corresponding with names on theCompany's undated pay roll of 254 names. All but 5 of the cards were dated betweenMarch and May 1943; 5 were undated. 462DECISIONS OF' NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNITThe parties are in general agreement that a unit of salaried em-ployees is appropriate, but there is a dispute as to the inclusion ofcertain categories.Both parties agree to the exclusion of 5 secretaries who concededlyhave access to confidential information relating in part to labor!relations.From the record it appears that 8 or 12 additionalsecretaries may have access to similar information. It is the practiceof the Board to exclude from a bargaining unit employees who haveaccess to confidential information relating to labor relations. Inaccordance with the request of the Company, we shall exclude allsecretaries who have confidential duties, as indicated above.The Company employs about 18 telephone operators and a shopclerk,whom the Union would exclude. No attempt has been madeby the Union to organize these employees.The record shows thatanother labor organization presently claims to represent them andwe shall therefore exclude such employees from the unit.However,our decision in this respect shall not preclude a later finding that tele-phone operators and shop clerks may properly be included in a unitwith salaried workers.In accordance with the above and the agreement of the parties, wefind that all salaried employees of the Middle Atlantic District MainOffice,of the Company, located at 3001 Walnut Street, Philadelphia,Pennsylvania, including those in the application, engineering andorder service department, engineering and service department, lamp,division, electric appliance division, treasury department, accountingdepartment, x-ray division, and maunfacturing and repair depart-ment, but excluding confidential secretaries, telephone operators, allemployees in the turbine division, the shop clerk of the maintenanceand repair department shop, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction. WESTINGHOUSE ELECTRIC&MANUFACTURING COMPANY 463DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining withWestinghouseElectric&Manufacturing Company, Philadelphia,Pennsylvania, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty(30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the FourthRegion, acting in this matter as agent for the National Labor RelationsBoard,and subject to Article III, Sections 10 and 11, of said Rulesand Regulations,among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction,including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off,and including employees inthe armed forces of the United States who present themselves inperson at the polls,but excluding those employees who have sincequit or been discharged for cause,to determine whether or not theydesire to be represented by Middle Atlantic District SalariedEmployeesAssoc.affiliatedwithFederationofWestinghouseIndependent Unions, for the purposes of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.